United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4171
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Donald Daye Storer,                      *     [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: October 4, 2006
                                 Filed: October 5, 2006
                                  ___________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                        ___________

PER CURIAM.

       After we remanded for resentencing in United States v. Storer, 413 F.3d 918,
920 (8th Cir. 2005) (Storer I), the District Court1 sentenced Donald Daye Storer to 120
months in prison and 10 years of supervised release. Storer appeals, arguing that the
District Court erred when--following our decision in Storer I--it concluded that
Storer’s prior state offense subjected him to a 10-year statutory minimum sentence
under 18 U.S.C. § 2252A(b)(2) (2006). Storer asks us to review our decision in Storer
I. After careful review of the record, we conclude that this appeal is governed by the

      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
law-of-the-case doctrine, and that Storer fails to assert any ground which would allow
him to relitigate a legal question decided against him in an earlier appeal. See United
States v. Bartsh, 69 F.3d 864, 866 (8th Cir. 1995) (doctrine ordinarily requires trial
court to follow decision of appellate court with respect to all issues addressed by that
opinion); United States v. Callaway, 972 F.2d 904, 905 (8th Cir. 1992) (per curiam)
(under doctrine, appeals court will not review claim which was decided in prior
appeal, unless substantially different evidence is introduced or prior decision is clearly
erroneous and works manifest injustice). Accordingly, we affirm.
                          ______________________________




                                           -2-